DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed August 18, 2022 has been entered.  Claims 1-4 and 9-11 remain pending in the application.  The previous objections to claims 1-11 are withdrawn in light of applicant's amendment to claims 1, 4-7 and 9.	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the screws and portable refrigeration system must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “chiller/heater component” in claims 1 and 9.  The Examiner notes that the “chiller/heater component” is the nonce term, the functional language is “to [facilitate] a thermal heat transfer by means of the Peltier effect” and that the recited electron flow is insufficient structure to perform the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1-4 and 7-11 are objected to because of the following informalities:  
In claim 1 lines 12-13 and claim 9 lines 15-16, “such that the motion of motor component” would be clearer if written as --such that motion of the motor component--.
In claim 1 lines 23-24 and claim 9 lines 26-27, “to a thermal heat transfer” would be clearer if written as --to facilitate a thermal heat transfer--.
In claim 1 line 31, “a wetted side” should be changed to --the wetted side-- since this limitation is already recited in line 28.
In claim 1 line 32, “a dry side” should be changed to --the dry side-- since this limitation is already recited in line 29.
In claim 1 line 32 and claim 9 line 41, “temperature” would be clearer if written as --temperatures--.
In claim 9 line 36, “a positive direction” would be clearer if written as --the positive direction-- since this limitation is already recited in lines 32-33.
In claim 9 line 40, “a wetted side” should be changed to --the wetted side-- since this limitation is already recited in line 37.
In claim 9 line 41, “a dry side” should be changed to --the dry side-- since this limitation is already recited in line 38.
In claim 9 lines 43-44, “elements through which the liquid flows” would be clerer if written as --elements between which the liquid flows-- since the liquid flows around and between the elements, not inside of them.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/523,827 in view of U. S. Patent 7,866,164 to Rice and U. S. Patent 7,752,852 to Akei.  
Claim 1 in the ‘164 application in combination with claims 5-8 in the ‘164 application include all the limitations of claim 1 in the instant application.  Claims 2-4 of the instant application are the identical to claims 2-4 in the ‘164 application.
Claim 9 of the ‘164 application in combination with claims 5-7 of the ‘164 application includes all the limitations of claim 9 in the instant application, except for the set of regularly spaced and parallel elongated elements now recited in claim 9.  However, as detailed below, this recitation is taught by the combination of Rice and Akei.  Claims 10 and 11 of the instant application are identical to claims 10 and 11 of the ‘164 application.
This is a provisional nonstatutory double patenting rejection.

Application 17/695,828:
Application 16/523,827:
Claim 1: A thermo-electric cooler pump system comprising:

a case component, wherein the case component seals a liquid within the thermo-electric cooler pump system so that the liquid does not enter the thermo-electric cooler pump system except by an inlet port and escape the thermo-electric cooler pump system except by an exit port;

a motor component, wherein the motor component is situated outside of the case component, wherein the motor component is not wetted by the liquid, and wherein a shaft of the motor component enters the case through a sealed hole;

an impeller component, wherein the impeller component is contained within the case component, wherein the impeller component is wetted by the liquid, wherein the impeller component is attached to the shaft such that motion of the motor component is transferred to the impeller component causing it to move, and wherein a motion of impeller component causes the liquid to enter the inlet port and flow toward the exit port; and
a chiller/heater component, wherein the chiller/neater component is fixed to the case component, and wherein the chiller/heater component penetrates the case component such that a portion of the chiller/heater component is inside the case component and is wetted by the liquid while the other part of chiller/heater component is outside of the case component and is dry, wherein there is a seal around the chiller/heater component so that liquid does not escape in a vicinity of the chiller/heater component, and wherein the chiller/heater component comprises an electron flow to facilitate a thermal heat transfer by means of the Peltier effect,





                            wherein the flow of the liquid is directed from the inlet port to the exit port by a specified geometry of the case component and the impeller component,



                               wherein when electrons are made to flow in a positive direction within the chiller/heater component, a wetted side of the chiller/heater component is driven to lower temperatures and a dry side to a higher temperature,



                                 wherein when electrons are made to flow in a negative direction within the chiller/heater component, the wetted side of chiller/heater component is driven to higher temperatures and the dry side to the lower temperatures, and



                            wherein the thermo-electric cooler pump system is integrated into a portable refrigeration system.
Claim 1: A thermo-electric cooler pump system comprising:

a case component, wherein the case component seals a liquid with the thermo-electric cooler pump system so that the liquid does not enter the thermo-electric cooler pump system except by an inlet port and escape the thermo-electric cooler pump system except by an exit port;

a motor component, wherein the motor component is situated outside of the case component, wherein the motor component is not wetted by the liquid, and wherein a shaft of the motor component enters the case through a sealed hole;

an impeller component, wherein the impeller component is contained within the case component, wherein the impeller component is wetted by the liquid, wherein the impeller component is attached to the shaft such that the motion of motor component is transferred to the impeller component causing it to move, and wherein a motion of impeller component causes the liquid to enter the inlet port and flow toward the exit
port; and

a chiller/heater component, wherein the chiller/heater component is fixed to case component, and wherein the chiller/heater component penetrates the case component such that a portion of the chiller/heater component is inside the case component and is wetted by the liquid while the other part of chiller/heater component is outside of the case component and is dry, wherein there is a seal around the chiller/heater component so that liquid does not escape in a vicinity of the chiller/neater component, and wherein the chiller/heater component comprises an electron flow to provide a thermal heat transfer by means of the Peltier effect.
                                                                  


Claim 5: The thermo-electric cooler pump system of claim 4, wherein the flow of the liquid is directed from the inlet port to the exit port by a specified geometry of the case component and the impeller component.
                                                                  

Claim 6: The thermo-electric cooler pump system of claim 5, wherein when electrons are made to flow in a positive direction within the chiller/heater component, a wetted side of the chiller/heater component is driven to lower temperatures and a dry side to a higher temperature.
                                                                  

Claim 7: The thermo-electric cooler pump system of claim 5, wherein when electrons are made to flow in a negative direction within the chiller/heater component, a wetted side of chiller/heater component is driven to higher temperatures and a dry side to the lower temperature.
                                                                  

Claim 8: The thermo-electric cooler pump system of claim 7, wherein the thermo-electric cooler pump system is integrated into a portable refrigeration system.

It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the system taught by claim 1 of the ‘164 application with claims 5-8 of the ‘164 application, since claims 5-8 of the ‘164 application merely describe the inherent operation of the structure recited in claim 1 of the ‘164 application and since it would have been “Obvious to try" such operation since it is merely choosing from a finite number of identified, predictable solutions for the operation of the claimed structure, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I (E).


Claim 9: A method of pumping a liquid with a thermo-electric cooler pump comprising:

providing a thermo-electric cooler pump, wherein the thermo-electric cooler pump comprises:

a case component, wherein the case component seals a liquid within the
thermo-electric cooler pump system so that the liquid does not enter the thermo-electric cooler pump system except by an inlet port and escape the thermo-electric cooler pump system except by an exit port,

a motor component, wherein the motor component is situated outside of the case
component, wherein the motor component is not wetted by the liquid, and wherein a shaft of the motor component enters the case through a sealed hole,

an impeller component, wherein the impeller component is contained within the case component, wherein the impeller component is wetted by the liquid, wherein the impeller component is attached to the shaft such that motion of the motor component is transferred to the impeller component causing it to move, and wherein a motion of impeller component causes the liquid to enter the inlet port and flow toward the exit port, and

a chiller/heater component, wherein the chiller/heater component is fixed to the case component, and wherein the chiller/heater component penetrates the case component such that a portion of the chiller/heater component is inside the case component and is wetted by the liquid while the other part of chiller/heater component is outside of the case component and is dry, wherein there is a seal around the chiller/heater component so that liquid does not escape in a vicinity of the chiller/neater component, and wherein the chiller/heater component comprises an electron flow to a thermal heat transfer by means of the Peltier effect;

energizing the motor component, wherein energizing causes the motor component and the impeller component to turn;

causing the liquid to flow from the inlet port, over the wetted side of chiller/heater component and out of case through the exit port; and

energizing the chiller/heater component so that electrons of the liquid flow in a positive direction to remove heat from the liquid,



                           wherein the flow of the liquid is directed from the inlet port to the exit port by a specified geometry of the case component and the impeller component,



                              wherein when electrons are made to flow in a positive direction within the chiller/heater component, a wetted side of the chiller/heater component is driven to lower temperatures and a dry side to a higher temperature,




                                wherein when electrons are made to flow in a negative direction within the chiller/heater component, a wetted side of chiller/heater component is driven to higher temperatures and a dry side to the lower temperature, and













wherein the wetted side of the chiller/heater component comprises a set of regularly spaced and parallel elongated elements between which the liquid flows.
Claim 9: A method of pumping a liquid with a thermo-electric cooler pump comprising:

providing a thermo-electric cooler pump, wherein the thermo-electric cooler pump
comprises:

a case component, wherein the case component seals a liquid with the thermo-electric cooler pump system so that the liquid does not enter the thermo-electric cooler pump system except by an inlet port and escape the thermo-electric cooler pump system except by an exit port,

a motor component, wherein the motor component is situated outside of the case component, wherein the motor component is not wetted by the liquid, and wherein a shaft of the motor component enters the case through a sealed hole,

an impeller component, wherein the impeller component is contained within the case component, wherein the impeller is wetted by the liquid, wherein the impeller component is attached to the shaft such that the motion of motor component is transferred to the impeller component causing it to move, and wherein a motion of impeller component causes the liquid to enter the inlet port and flow toward the exit port, and


a chiller/heater component, wherein the chiller/heater component is fixed to case component, and wherein the chiller/heater component penetrates the case component such that a portion of the chiller/heater component is inside the case component and is wetted by the liquid while the other part of chiller/heater component is outside of the case component and is dry, wherein there is a seal around the chiller/heater component so that liquid does not escape in a vicinity of the chiller/heater component, and wherein the chiller/heater component comprises an electron flow to a thermal heat transfer by means of the Peltier effect;

energizing the motor component, wherein energizing causes the motor component and the impeller component to turn; 

causing the liquid to flow from the inlet port, over the wetted side of chiller/heater component and out of case through the exit port; and

energizing the chiller/heater component so that electrons of the liquid flow in a positive direction to remove heat from the liquid.
                                                                  

Claim 5: The thermo-electric cooler pump system of claim 4, wherein the flow of the liquid is directed from the inlet port to the exit port by a specified geometry of the case component and the impeller component.
                                                                  

Claim 6: The thermo-electric cooler pump system of claim 5, wherein when electrons are made to flow in a positive direction within the chiller/heater component, a wetted side of the chiller/heater component is driven to lower temperatures and a dry side to a higher temperature.
                                                                  


Claim 7: The thermo-electric cooler pump system of claim 5, wherein when electrons are made to flow in a negative direction within the chiller/heater component, a wetted side of chiller/heater component is driven to higher temperatures and a dry side to the lower temperature.

It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the method taught by claim 9 of the ‘164 application with claims 5-7 of the ‘164 application since claims 5-7 of the ‘164 application merely describe the inherent operation of the structure recited in claim 9 of the ‘164 application and since it would have been “Obvious to try" such operation since it is merely choosing from a finite number of identified, predictable solutions for the operation of the claimed structure, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I (E).;

While claim 9 (and claims 5-7) teaches a wetted side of the chiller/heater component but is silent as to the details of the chiller/heater component.

Rice teaches wherein the chiller/heater component (102) comprises a set of regularly spaced and parallel elongated elements (104) between which the liquid flows (Figures 1 and 2; col. 1 lines 59-67, col. 2 lines 1- and 19 col. 4 lines 1-8, wherein regularly spaced and parallel elongated holes are shown in Fig. 2 for the TECs 104 which are shown as regularly spaced and parallel elongated elements in Fig. 1).


It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the method taught by claims 9 and 5-7 of the ‘164 application with the set of elongated elements having regular spacing in the chiller/heater component taught by Rice in order to provide sufficient surface area for the heat transfer in the heater/chiller component.

The Examiner notes that the above mapping of claims from the ‘164 application includes some of the changes required by the claim objections made in the ‘non-final rejections of both applications, some of which were fixed in the response filed to the instant application and some of which are made above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 7,866,164 to Rice in view of U.S. Patent 8,989,566 to Liu and U. S. Patent 7,752,852 to Akei.
Referring to claims 1-3, Rice teaches an electric cooler pump system comprising:
a case component (case of pump 114), wherein the case component seals a liquid within the electric cooler pump system (the disclosed case must do so in order for the system to function as disclosed) so that the liquid does not enter the electric cooler pump system except by an inlet port (on the upstream side of 114) and escape the thermo-electric cooler pump system except by an exit port (on the upstream side of 114) (Fig. 1, col. 2 lines 47-53); and
a chiller/heater component (102), wherein the chiller/heater (1020) component comprises an electron flow to facilitate a thermal heat transfer by means of the Peltier effect (component 102 is a thermo-electric cooler and it is well known that thermoelectric coolers are “solid state devices that convert electrical energy into a temperature gradient, known as the ‘Peltier effect’” as evidenced by Akei col. 2 line 66 - col. 3 line 4).
wherein when electrons are made to flow in a positive direction within the chiller/heater component (102), a wetted side (200) of the chiller/heater component (102) is driven to lower temperatures and a dry side (124) to a higher temperature and wherein when electrons are made to flow in a negative direction within the chiller/heater component (102), the wetted side (200) of chiller/heater component (102) is driven to the higher temperatures and the dry side (124) to the lower temperatures (Figures 1 and 2; col. 1 line 59 - col. 2 line 21, wherein such an electron flow is required in order to provide the disclosed heating and cooling with the disclosed Peltier device) and wherein the thermo-electric cooler pump system is integrated into a portable refrigeration system (col. 1 lines 41-46, such as in an automobile).  
Rice is silent as to the details of the pump other than to say that it is “a magnetic pump”.  Liu teaches a system comprising:
a motor component (30), wherein the motor component (30) is situated outside of a case component (60), wherein the motor component (30) is not wetted by the liquid, and wherein a shaft of the motor component enters the case through a sealed hole (23) (Figures 1-5; col. 3 line 65- col. 4 line 12); and
an impeller component (40), wherein the impeller component (40) is contained within the case component (60), wherein the impeller component (40) is wetted by the liquid, wherein the impeller component (40) is attached to the shaft such that motion of the motor component (30) is transferred to the impeller component (40) causing it to move, and wherein a motion of impeller component (40) causes the liquid to enter an inlet port (63) and flow toward the exit port (64), wherein the inlet port (63) and the exit port (64) are formed by the case component (60) (Figures 1-5; col. 3 lines 61-64 and col. 4 lines 47-56), and
wherein the flow of the liquid is directed from the inlet port (63) to the exit port (64) by a specified geometry of the case component (60) and the impeller component (40) (Figures 1-5; col. 5 lines 47-56).  
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump system taught by Rice with the pump taught by Liu since it has been held that a simple substitution of one known element, the pump of Liu, for another, the generic pump of Rice, to obtain predictable results, the pumping of liquid, was an obvious extension of prior art teachings (KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B).
Rice is silent as to the details of the pump other than to say that it is “a magnetic pump” and does not teach the chiller/heater being in the case component with the pump.  Liu teaches a heater 84, but does not teach a chiller/heater that transfers heat by the Peltier effect.  Akei teaches a system wherein:
a chiller/heater component (33g) is fixed to a case component (37), and wherein the chiller/heater component (33g) penetrates the case component (37) such that a portion (30g) of the chiller/heater component (33g) is inside the case component (37) and is wetted by liquid while the other part (32g) of chiller/heater component (33g) is outside of the case component (37) and is dry, wherein there is a seal around the chiller/heater component (37) so that liquid does not escape in a vicinity of the chiller/heater component (37) (in order for the system to function as disclosed, the heater/chiller component 33g must include a seal between the two sides thereof), and wherein the chiller/heater (33g) component comprises an electron flow to provide a thermal heat transfer by means of the Peltier effect (Fig. 5; col. 2 line 66 - col. 3 line 4, col. 5 lines 11-27 and col. 7 lines 59-64).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump system taught by Rice with the chiller/heater location taught by Akei since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893)), and to increase portability by combining the two components into one case.
Referring to claims 9-11, Rice teaches a method of pumping a liquid with an electric cooler pump comprising:
providing an electric cooler pump (114), wherein the electric cooler pump (114) comprises:
a case component (case of pump 114), wherein the case component seals the liquid within the electric cooler pump system (the disclosed case must do so in order for the system to function as disclosed) so that the liquid does not enter the electric cooler pump system except by an inlet port (on the upstream side or 114) and escape the thermo-electric cooler pump system except by an exit port (on the upstream side or 114) (Fig. 1, col. 2 lines 47-53); and
a chiller/heater component (102), wherein the chiller/heater (1020) component comprises an electron flow to provide a thermal heat transfer by means of the Peltier effect (component 102 is a thermo-electric cooler and it is well known that thermoelectric coolers are “solid state devices that convert electrical energy into a temperature gradient, known as the ‘Peltier effect’” as evidenced by Akei col. 2 line 66 - col. 3 line 4);
energizing the electric cooler pump (114) and energizing the chiller/heater component (102) so that electrons of the liquid flow in a positive direction to remove heat from the liquid (Figures 1 and 2; col. 1 line 59 - col. 2 line 21, wherein such an electron flow is required in order to provide the disclosed heating and cooling with the disclosed Peltier device);
providing a portable refrigeration system (100), and integrating the electric cooler pump (114) into the portable refrigeration system (100); and cooling the portable refrigeration system with the electric cooler pump (114) (Fig. 1; col. 1 lines 41-46, such as in an automobile); and
wherein when electrons are made to flow in a positive direction within the chiller/heater component (102), a wetted side (200) of the chiller/heater component (102) is driven to lower temperatures and a dry side (124) to a higher temperature and wherein electrons are made to flow in a negative direction within the chiller/heater component (102), the wetted side (200) of chiller/heater component (102) is driven to the higher temperatures and the dry side (124) to the lower temperatures (Figures 1 and 2; col. 1 line 59 - col. 2 line 21, wherein such an electron flow is required in order to provide the disclosed heating and cooling with the disclosed Peltier device), and
wherein the chiller/heater component (102) comprises a set of regularly spaced and parallel elongated elements (104) between which the liquid flows (Figures 1 and 2; col. 1 lines 59-67, col. 2 lines 1- and 19 col. 4 lines 1-8, wherein regularly spaced and parallel elongated holes are shown in Fig. 2 for the TECs 104 which are shown as regularly spaced and parallel elongated elements in Fig. 1).
Rice is silent as to the details of the pump other than to say that it is “a magnetic pump”.  Liu teaches a system comprising:
a motor component (30), wherein the motor component (30) is situated outside of a case component (60), wherein the motor component (30) is not wetted by the liquid, and wherein a shaft of the motor component enters the case through a sealed hole (23) (Figures 1-5; col. 3 line 65- col. 4 line 12); and
an impeller component (40), wherein the impeller component (40) is contained within the case component (60), wherein the impeller component (40) is wetted by the liquid, wherein the impeller component (40) is attached to the shaft such that the motion of motor component (30) is transferred to the impeller component (40) causing it to move, and wherein a motion of impeller component (40) causes the liquid to enter an inlet port (63) and flow toward the exit port (64) (Figures 1-5; col. 3 lines 61-64 and col. 4 lines 47-56); and
wherein energizing the motor component (30) causes the motor component (30) and the impeller component (40) to turn; causing the liquid to flow from the inlet port (63), over a wetted side of a heat exchange component (50) and out of the case component (60) through the exit port (64) (Figures 1-5; col. 5 lines 47-67), and
wherein the flow of the liquid is directed from the inlet port (63) to the exit port (64) by a specified geometry of the case component (60) and the impeller component (40) (Figures 1-5; col. 5 lines 47-56).  
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump system taught by Rice with the pump taught by Liu since it has been held that a simple substitution of one known element, the pump of Liu, for another, the generic pump of Rice, to obtain predictable results, the pumping of liquid, was an obvious extension of prior art teachings (KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B).
Rice is silent as to the details of the pump other than to say that it is “a magnetic pump” and does not teach the chiller/heater being in the case component with the pump.  Liu teaches a heater 84, but does not teach a chiller/heater that transfers heat by the Peltier effect.  Akei teaches a system wherein:
a chiller/heater component (33g) is fixed to a case component (37), and wherein the chiller/heater component (33g) penetrates the case component (37) such that a portion (30g) of the chiller/heater component (33g) is inside the case component (37) and is wetted by liquid while the other part (32g) of chiller/heater component (33g) is outside of the case component (37) and is dry, wherein there is a seal around the chiller/heater component (37) so that liquid does not escape in a vicinity of the chiller/heater component (37) (in order for the system to function as disclosed, the heater/chiller component 33g must include a seal between the two sides thereof), and wherein the chiller/heater (33g) component comprises an electron flow to provide a thermal heat transfer by means of the Peltier effect (Fig. 5; col. 2 line 66 - col. 3 line 4, col. 5 lines 11-27 and col. 7 lines 59-64).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump system taught by Rice with the chiller/heater location taught by Akei since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893)), and to increase portability by combining the two components into one case.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 7,866,164 to Rice in view of U.S. Patent 8,989,566 to Liu, U. S. Patent 7,752,852 to Akei and U. S. Patent Publication 2014/0003976 to Hoj.
Rice, Liu and Akei teach a system comprising all the limitations of claim 3, as detailed above, but Rice is silent as to the details of the pump, and Liu is silent as to how the motor is attached to the case component.  Hoj teaches a system wherein a motor component (8) is fixed to a case component (1) by a set of screws (11) (Fig. 3; paragraph [0033]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump system taught by Rice with the screws taught by Hoj, since it has been held that a simple substitution of one known element, the screwed attachment of Hoj, for another, the non-detailed attachment of Liu, to obtain predictable results, the attachment of the motor and pump, was an obvious extension of prior art teachings, since it would be combining prior art elements according to known methods to yield predictable results; and since it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results teachings (KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III A, B and D).
Response to Arguments
Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Rice teaches the heating of an environment adjacent the heat transfer device which “has little to do with the present claims which use a single Peltier device to both heat and cool a liquid.”  However, the single Peltier device of Rice also cools or heats the environment 130 by heating and cooling the liquid in the system (col. 1 lines 41-65).
Applicant argues that the claims recite “a single wetted side of chiller/heater component can both heat or cool the liquid” and that the prior art does not.  However, the claims do not recite a single wetted side of chiller/heater component.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, the wetted side of the chiller/heater component 102 in Rice is a single wetted side of chiller/heater component used in a portable refrigeration system as claimed.
Applicant argues that the prior art does not teach a flow path between the elements of the heater/chiller.  However, Rice in combination with Akei teaches this new recitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746